Citation Nr: 0321493	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  The appellant is his widow.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO.  

In February 2001, the Board remanded the case to the RO for 
further development and adjudication.  

In December 2002, the Board requested and then subsequently 
received an opinion of a medical specialist from the Veterans 
Health Administration (VHA).  



FINDINGS OF FACT

1.  The veteran died on February [redacted]
, 1999.  

2.  The immediate cause of his death was ischemic heart 
disease, due to or as a consequence of hypertension.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling since November 1996.  

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.  

5.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  



CONCLUSIONS OF LAW

1.  A disability that was incurred in or aggravated by 
service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2002).  

2.  The criteria for a grant of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2000); 38 C.F.R. § 20.1106 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that during the course of this 
appeal, laws (and implementing regulations) were enacted that 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the March 2002 
supplemental statement of the case.  The Board is not 
precluded from proceeding to an adjudication of the 
appellant's claims as the requirements of such authority have 
been satisfied.  

Specifically, the record reflects that the appellant was sent 
a letter in March 2001 which explained, among other things, 
the VCAA.  The appellant (and her representative, who was 
sent a copy of the letter) was notified, essentially, of the 
evidence, not previously submitted, necessary to substantiate 
the claims, what evidence she was being expected to obtain 
and submit (or provide information to allow the RO to obtain 
such evidence), and what evidence the RO would obtain and had 
obtained.  

As well, during the course of this appeal, the appellant was 
issued a Statement of the Case and (as noted) a Supplemental 
Statement of the Case.  These documents contained the 
pertinent laws and regulations governing this claim and the 
reasons for the denial of the claim.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and she 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition, the RO also has made reasonable efforts to 
obtain relevant records and it appears that all available 
evidence has been obtained and associated with the claims 
folder.  

In addition, the Board remanded this case in February 2001 
for further development, and recently took action to obtain 
an opinion from a medical specialist from VHA.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations, and as such, the appellant will not 
be prejudiced as a result of the Board deciding these claims.  


a.  service connection for the cause of the veteran's death

The governing legal criteria provide that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2002).  

In addition, if cardiovascular disease, including 
hypertension, becomes manifest to a compensable degree within 
one year of active service it shall be considered to have 
been incurred in that period of active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113,1137 (West 2002); 38 C.F.R. § 3.309 
(2002).  Further, it is pointed out under 38 C.F.R. § 3.309 
that hypertension is an early symptom long preceding the 
development of those cardiovascular diseases in their more 
obvious forms.  

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5 (2002).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2002).  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§  3.312(b) and (c) 
(2002).  

A review of the record reflects that during his lifetime the 
veteran was service-connected for PTSD, evaluated as 100 
percent disabling from November 1996, the time service 
connection was established for the disorder.  

His death certificate indicates that he died on February [redacted]
, 
1999, and that the immediate cause of his death was ischemic 
heart disease due to or as a consequence of hypertension.

As relevant to this claim, the evidence includes the 
veteran's service medical records, copies of VA medical 
records and a VHA opinion.  The veteran's service medical 
records are negative for treatment or a diagnosis of heart 
disease or hypertension; in fact, his heart was found to be 
normal on separation examination of June 1969, and a blood 
pressure reading of 110/70 was indicated at that time.  

The records from the VA Medical Center (VAMC) in Asheville, 
North Carolina reflect that the veteran was admitted to that 
facility in October 1996 for detoxification and substance 
abuse treatment, and that he was diagnosed with PTSD and a 
history of hypertension, among other things.  It was noted 
that his blood pressure was well controlled on medication.  
He was discharged in early November 1996.  

The veteran was readmitted to the VAMC a few days later due 
to a worsening of his PTSD symptoms, and a history of 
hypertension was again noted among the listed diagnoses.  
During this admission, medication for blood pressure control 
was stopped as the blood pressure returned to low limits.  
The veteran was discharged in December 1996.  

The records from the VA mental health clinic (MHC) reflect 
that the veteran received outpatient psychiatric treatment 
from January to September 1997.  A VA psychiatric examination 
was accomplished in September 1997, the report of which 
documents the manifestations of the veteran's PTSD and that 
he was significantly impaired.  No indication was made 
regarding heart disease or hypertension.  

In November 1997, he was admitted to the VAMC for 
detoxification and treatment for alcohol dependence.  He left 
the hospital in December 1997 after fifteen days.  The 
veteran was readmitted in January 1998 with swelling and 
cramping in his lower extremities as well as shortness of 
breath and dyspnea on exertion.  He was diagnosed with 
chronic obstructive pulmonary disease (COPD) related to 
smoking, PTSD, and a history of hypertension.  

On examination, a blood pressure reading of 118/80 was 
indicated, and myocardial infarction and acute ischemic 
changes were not seen on electrocardiogram (EKG).  The right 
atrium and ventricle were dilated, and an ejection factor of 
55 percent was indicated.  He was discharged four days later.  
January and February 1998 MHC records reference this hospital 
admission and indicate that his anxiety was stable at the 
time.  

The VA outpatient treatment records reflect that the veteran 
presented in April 1998 with shortness of breath and was 
assessed with COPD.  A MHC record dated in July 1998 reflects 
ongoing psychiatric complaints, and that the veteran had a 
history of congestive heart failure and was currently taking 
medication.  Moderate congestive heart failure with severe 
fluid overload was assessed subsequent to August 1998 
outpatient treatment; mild cardiomegaly was noted on an X-ray 
report dated in that same month.  At that time, the veteran 
complained of increased shortness of breath and bilateral leg 
edema, and a blood pressure reading of 139/95 was indicated.  
In November 1998 he presented with a complaint of sleep 
difficulty and was diagnosed with depression.  

As noted hereinabove, the veteran died on February [redacted]
, 1999.  
Submitted in support of the appellant's claim is a February 
3, 1999 medical report from a VA staff psychiatrist from 
Portland, Oregon.  

In it, the psychiatrist opined that given "PTSD's observable 
effects on multiple neruochemical (sic) systems that 
stimulate, burden and strain the cardiovascular system, there 
[was] indeed a balance of evidence favoring the strong 
likelihood that service-connected PTSD directly and/or 
materially contributed to and/or influenced the veteran's 
myocardial infarction."  

This report was generated upon the review of another 
veteran's records and not specific to the veteran in this 
matter, as it refers to the death of a veteran (the veteran 
in this case died almost two weeks after the date of the 
report), among other things (e.g. including the fact that it 
was generated in Oregon and refers to a doctor who has not 
treated the veteran in this matter.)  

In October 2001, the veteran's claims folder was referred by 
the Veterans Service Center Manager in Winston-Salem, North 
Carolina to the Director of the Outpatient Clinic there for 
an opinion.  

Thereafter, the Chief of Administrative Medicine, VA 
Outpatient Clinic, opined, in a November 2001 memorandum (and 
after reviewing the veteran's claims file), that "there 
[was] no evidence to suggest that post-traumatic stress 
disorder caused [the veteran's] hypertension which [was] what 
the patient had.  Since that [was] the case, [he saw] no 
connection between the patient's post-traumatic stress 
disorder and his ultimate demise from ischemic heart 
disease."  

As noted, in December 2002, an opinion of a medical 
specialist from VHA was requested.  In or about June 2003, a 
typed opinion was received from the Chief of the Cardiology 
Section of the Baltimore, Maryland VAMC.  

In his report, the VA specialist states that, from a review 
of the record, it was unclear that the veteran actually had 
ischemic heart disease although he had multiple risk factors.  
He pointed out that he found no reports of chest discomfort 
in the record, but admitted that it was not uncommon for 
sudden cardiac death to be the initial clinical manifestation 
of the disease.  He noted that cardiomegaly was seen in 
January 1998 and that dilation of the right atrium and 
ventricle was noted in August 1998.  

In summary, the specialist stated that it was difficult to 
definitively support or deny the appellant's contentions to 
the effect that PTSD was involved in, or contributed to the 
veteran's death.  He pointed out that, given the veteran's 
risk factors, it was likely that he died suddenly from 
ischemic heart disease; and, that assuming that he died 
suddenly, the area of the relationship between psychiatric 
illness and cardiac disease was still unclear.  He stated 
that while it "seem[ed] likely that severe stress [could] 
aggravate a preexisting cardiac disorder . . . it [was] a 
stretch to blame PTSD for this clinical scenario in an 
individual with so many cardiac risk factors."  

The specialist concluded the report by stating that "it 
[was] clear that this unfortunate veteran was totally 
disabled by PTSD but . . . [that] it was difficult to 
implicate PTSD as a major factor in his demise."  

The objective medical evidence of record does not show that a 
disability related to service, to specifically include PTSD, 
contributed substantially or materially to the veteran's 
death.  

The Board notes that neither heart disease or hypertension 
was noted in the service medical records, and that while the 
a history of hypertension was noted in various records 
documenting the veteran's treatment for his psychiatric 
difficulty, a relationship between the two disabilities was 
not indicated.  

It is pointed out that the VA Staff Psychiatrist from 
Portland indeed, in his February 1999 report, seemed to, in 
linking PTSD to a myocardial infarction suffered by another 
veteran, generally opine that the manifestations of PTSD 
could lead to cardiac disease.  While this report is 
therefore of some relevance to this matter, it is significant 
that this examiner did not review this particular veteran's 
(i.e. the veteran who is the subject of this appeal) medical 
records in rendering his opinion.  

On the other hand, the Chief of Administrative Medicine, did 
review the claims folder and upon doing so was of the opinion 
that there was no evidence suggesting that the veteran's PTSD 
caused hypertension and that there was thus no connection 
between the disorder and the veteran's death.  In addition, 
the VHA specialist who also reviewed the record was 
ultimately of the opinion that it was difficult to implicate 
PTSD as a major factor in the veteran's demise.  

The Board assigns more weight and validity to the findings 
made by the Chief of Administrative Medicine and the VHA 
specialist, who reviewed the veteran's record and provided an 
explanation as to why, essentially, his death was not related 
to his service-connected PTSD.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).  
In fact, there is no opinion of record medically linking this 
particular veteran's death to PTSD.  

While the appellant's statements of record have been 
carefully considered, there is no indication in the record 
that she has a medical background or training. Therefore she 
does not have the expertise to provide a medical opinion 
concerning the cause of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, while sympathetic to the appellant's contentions, 
there is simply no competent medical opinion linking the 
cause of the veteran's death to service or any disability 
related to service.  Thus, given the particular facts of this 
case, the Board finds that the Board therefore finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


b.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

DIC benefits are also awarded in accordance with 38 U.S.C.A. 
§ 1318 under certain circumstances.  Specifically, DIC 
benefits are to be paid to the surviving spouse of a deceased 
veteran who dies, not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability that either was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death, or was continuously rated as 
totally disabling since the date of his discharge from 
military service and for at least five years immediately 
preceding his death.  38 U.S.C.A. § 1318 (West 2002); see 
also, 38 C.F.R. § 3.22 (2000); Wingo v. West, 11 Vet. App. 
307 (1998).

Neither the appellant nor her representative have presented 
arguments to the extent that DIC is warranted under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  The claim was, 
however, adjudicated and developed, and is in appellate 
status.  

In the case at hand, however, the veteran's PTSD - his only 
service-connected disability - was evaluated as 100 percent 
disabling from November 1996 until the date of his death in 
February 1999.  

Consequently, the veteran was not rated as totally disabled 
for a period of ten or more years immediately preceding his 
death; and, obviously, as he separated from service in 1969, 
he was not rated as totally disabled on account of service-
connected disability for at least five years from the date of 
his release from active duty until his death.  38 U.S.C.A. 
§ 1318(b)(2) (West 2002).  

No argument has been made that there was clear and 
unmistakable error (CUE) in any prior rating decision entered 
by the RO.  38 C.F.R. § 3.22(b)(3) (2002); Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a 
claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error).  

Additionally, there is no indication that the veteran was 
rated as totally disabled due to service-connected disability 
at any point of time prior to November 1996 but was not 
receiving the compensation because of payments made to 
dependents or to offset indebtedness, or because the payments 
were otherwise being withheld under other provisions of the 
law.  38 C.F.R. § 3.22(b) (2002).

Finally, the Board notes that, because the appellant's claim 
was filed after the March 1992 effective date of 38 C.F.R. 
§ 20.1106, which requires that rating decisions made during 
the veteran's lifetime be given force and effect when 
evaluating a 38 U.S.C.A. § 1318 claim, consideration of 
whether the veteran would have been hypothetically entitled 
to a 100 percent rating for 10 or more years preceding his 
death is not appropriate.  See Marso v. West, 13 Vet. App. 
260 (1999) (the "hypothetical" entitlement analysis is 
required only where the § 1318 claim was filed before the 
effective date of § 20.1106, or where the veteran had never 
filed a claim for VA benefits).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

